Citation Nr: 0525734	
Decision Date: 09/20/05    Archive Date: 09/29/05

DOCKET NO.  98-10 693A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a rating in excess of 30 percent for 
lumbosacral facet syndrome with degenerative joint disease. 


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant; his spouse


ATTORNEY FOR THE BOARD

B. Wilson, Associate Counsel

INTRODUCTION

The veteran served on active duty from March 1964 to March 
1967, with subsequent National Guard service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, which granted service connection for a 
low back disability, and evaluated it as 10 percent 
disabling.  In 2004, the veteran changed his residence to 
Tennessee; therefore, the claims folder is now under the 
jurisdiction of the Nashville RO.

The Board notes that during the pendency of the veteran's 
appeal, the RO ultimately revised the evaluation for the 
service-connected back disability from 10 percent to 30 
percent.  The United States Court of Appeals for Veterans 
Claims (Court) has held that on a claim for an original or 
increased rating, the claimant will generally be presumed to 
be seeking the maximum benefit allowed by law or regulations, 
and it follows that such a claim remains in controversy where 
less than the maximum benefit is awarded.  AB v. Brown, 6 
Vet. App. 35, 38 (1993).  The Court further held that, where 
a claimant has filed a notice of disagreement as to a RO 
decision assigning a particular rating, a subsequent RO 
decision awarding a higher rating, but less than the maximum 
available benefit, does not abrogate the appeal.  Id.  
Therefore, the issue is properly before the Board.

The Board also observes that service connection was initially 
granted in August 1997, based on aggravation.  The level of 
disability warranted a 20 percent evaluation; however, 10 
percent was subtracted based on pain on motion existing prior 
to the aggravation.  See Allen v. Brown, 7 Vet. App. 439, 448 
(1995) (en banc).  When the RO revised the rating to 30 
percent in February 1999, this was reflective of an increase 
to the 40 percent evaluation category, with the 10 percent 
subtracted.  The RO listed the disability as 40 percent 
disabling on the last page of the March 2002 rating decision.  
The subsequent supplemental statements of the case and 
February 2005 Board remand also listed the disability with a 
40 percent rating.  Because the veteran's total rating based 
on individual unemployability was properly based on the 
appropriate combined rating, the clerical ambiguity is 
harmless, and the Board corrects it herein. 

The veteran and his wife appeared before a Decision Review 
Officer at the New York RO in December 1998.  The transcript 
from that hearing has been associated with the claims folder.  
The Board observes that the veteran was also scheduled for a 
Travel Board Hearing in November 2004.  However, he failed to 
appear.  Under the applicable regulation, if an appellant 
fails to appear for a scheduled hearing and a request for 
postponement has not been received and granted, the case will 
be processed as though the request for a hearing had been 
withdrawn.  38 C.F.R. § 20.702 (d) (2004).  Accordingly, this 
veteran's request for a hearing before the Board is 
considered withdrawn. 

In February 2005, the Board remanded the claim for further 
development.  The Appeals Management Center (AMC) undertook 
such development and issued a supplemental statement of the 
case in May 2005.  The claim was then returned to the Board.


FINDINGS OF FACT

1.  The veteran's lumbosacral spine disability is 
characterized as presenting a severe degree of disability, 
with loss of lateral motion with osteoarthritic changes.

2.  Since September 2003, the veteran's lumbosacral spine 
disability has been manifested by thoracolumbar forward 
flexion limited to 20 degrees.

3.  There is no evidence of unfavorable ankylosis of the 
spine.

4.  There is no evidence of objective neurological symptoms 
associated with the veteran's lumbosacral spine disability.



CONCLUSION OF LAW

The criteria for an initial rating in excess of 30 percent 
for lumbosacral facet syndrome with degenerative joint 
disease are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002); 
38 C.F.R. § 4.71a, Diagnostic Code 5295 (2003); 38 C.F.R. §§ 
3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.59, Diagnostic Code 
5242 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans' Claims Assistance Act

As a preliminary matter, the Board notes that regulations 
enacted under the Veterans' Claims Assistance Act of 2000 
(VCAA) require VA to notify claimants and their 
representatives of any information that is necessary to 
substantiate the claim for benefits.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2004).  The Court has held 
that this notice must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (Pelegrini II).  Regulations also 
dictate that VA has a duty to assist claimants, essentially 
providing that VA will make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim.  See 38 U.S.C.A. § 5103(A) (West 2002); 38 C.F.R. § 
3.159(c) (2004).  

In the present case, the issue on appeal arises from a claim 
for service connection for a low back disability.  The 
veteran raised the issue of an increased rating in his notice 
of disagreement.  Therefore, this is a down-stream issue in 
which VCAA notice is not required.  See VAOPGCPREC 8-2003.  
Regardless, in January 2002, the AOJ provided notice to the 
claimant regarding the VA's duties to notify and to assist.  
Specifically, the AOJ notified the claimant of information 
and evidence necessary to substantiate the claim; information 
and evidence that VA would seek to provide; and information 
and evidence that the claimant was expected to provide.  
While the veteran was not instructed to "submit any evidence 
in his possession that pertains to the claim," he was 
advised to notify VA of any information or evidence he wished 
VA to retrieve for him.  In March 2002, the AOJ readjudicated 
the claim based on all the evidence, without taint from prior 
adjudications.  Therefore, the Board finds no prejudice in 
the fact that the initial AOJ denial pre-dated VCAA-compliant 
notice.  Accordingly, the Board finds that the content and 
timing of the January 2002 notice comport with the 
requirements of § 5103(a) and § 3.159(b).

Regarding the duty to assist, the Board finds that VA has 
done everything reasonably possible to assist the veteran 
with respect to his claim for benefits.  The veteran has been 
medically evaluated by VA on several occasions throughout his 
appeal.  He has submitted private treatment records, and VA 
has secured all identified and relevant VA outpatient 
records. 

In the circumstances of this case, additional efforts to 
assist the veteran in accordance with the VCAA would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the veteran.

Disability Evaluations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings applies under a particular diagnostic code (DC), the 
higher evaluation is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3. 

In deciding the veteran's claim, the Board will consider the 
Court's determination in Fenderson v. West, 12 Vet. App. 119 
(1999) and whether he is entitled to a higher evaluation for 
separate periods based on the facts found during the appeal 
period.  In Fenderson, the Court held that evidence to be 
considered in the appeal of an initial assignment of a 
disability rating was not limited to that reflecting the then 
current severity of the disorder.  The Court also discussed 
the concept of the "staging" of ratings, finding that, in 
cases where an initially assigned disability evaluation has 
been disagreed with, it was possible for a veteran to be 
awarded separate percentage evaluations for separate periods 
based on the facts found during the appeal period.  Id. at 
126.

Service connection was established for "disc condition of 
lumbar vertebrae" in August 1997 and was evaluated as 10 
percent disabling under DC 5295.  In February 1999, the 
disability was recharacterized as lumbosacral facet syndrome 
with degenerative joint disease and rated under DC 5299-5293 
as 30 percent disabling, effective the date of the initial 
grant of service connection.

In August 2003, amendments were made to the criteria used in 
rating disabilities of the spine, to include disabilities of 
the thoracolumbar spine, effective from September 26, 2003.  
See Schedule for Rating Disabilities; The Spine, 68 Fed. Reg. 
51,454 (Aug. 27, 2003).

The Board will evaluate the veteran's claim under both the 
old criteria in the Schedule and the current regulations in 
order to ascertain which version would accord him the highest 
rating.  According to VAOPGCPREC 7-2003 (Nov. 19, 2003), in 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003), the 
Federal Circuit overruled Karnas v. Derwinski, 1 Vet. App. 
308 (1991), to the extent that it conflicts with the 
precedents of the United States Supreme Court (Supreme Court) 
and the Federal Circuit.  Karnas is inconsistent with Supreme 
Court and Federal Circuit precedent insofar as Karnas 
provides that, when a statute or regulation changes while a 
claim is pending before VA or a court, whichever version of 
the statute or regulation is most favorable to the claimant 
will govern unless the statute or regulation clearly 
specifies otherwise.  Accordingly, the rule adopted in Karnas 
no longer applies in determining whether a new statute or 
regulation applies to a pending claim.  Id.  

However, none of the above cases or General Counsel opinions 
prohibits the application of a prior regulation to the period 
on or after the effective date of a new regulation.  Thus, 
the rule that the veteran is entitled to the most favorable 
of the versions of a regulation that was revised during his 
appeal allows application of the prior versions of the 
applicable diagnostic codes at 38 C.F.R. § 4.71a to the 
period on or after the effective dates of the new 
regulations.  

In determining whether the veteran is entitled to a higher 
rating, the Board must consider (1) whether an increased 
rating is warranted under the "old" criteria at any time on 
or after April 1, 1997 (the date of his claim); and 
(2) whether an increased rating is warranted under the 
"new" criteria for other disabilities of the thoracolumbar 
spine at any time on or after September 26, 2003.  The 
effective date of any rating assigned under the revised 
schedular criteria may not be earlier than the effective date 
of that change; the Board must apply only the earlier version 
of the regulation for the period prior to the effective date 
of change.  See VAOPGCPREC 3-2000; 38 U.S.C.A. § 5110(g) 
(West 2002) (where compensation is awarded pursuant to any 
Act or administrative issue, the effective date of such award 
or increase shall be fixed in accordance with the facts found 
but shall not be earlier than the effective date of the Act 
or administrative issue).  

In a June 2004 supplemental statement of the case, the 
veteran was provided notice of the amended regulations and 
given a 60-day opportunity to submit additional evidence or 
argument.  Therefore, there is no prejudice to the veteran 
for the Board to consider these new regulations in this 
decision.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  



Analysis - Old Criteria

Prior to September 26, 2003, disabilities manifested by 
limitation of motion in the thoracic (dorsal) and lumbar 
spine were evaluated in accordance with the criteria set 
forth in 38 C.F.R. § 4.71a, Diagnostic Codes 5291-92 (2003).  
Specifically, evaluations of 10, 20, and 40 percent were 
assigned for slight, moderate, and severe limitation of 
motion of the lumbar spine, respectively.  

In addition, lumbosacral strain was evaluated in accordance 
with the criteria set forth in 38 C.F.R. § 4.71a, Diagnostic 
Code 5295 (2003).  A zero percent rating was warranted if the 
condition was manifested by slight subjective symptoms only, 
and a 10 percent rating was warranted if there was 
characteristic pain on motion.  If there was muscle spasm on 
extreme forward bending, or loss of lateral spine motion, 
unilateral, in the standing position, a 20 percent rating was 
warranted.  The highest available schedular evaluation, 40 
percent, was warranted where the condition was severe, with 
listing of the whole spine to the opposite side, a positive 
Goldthwaite's sign, marked limitation of forward bending in 
the standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
spaces, or with some of these characteristics with abnormal 
mobility on forced motion.  Id.

The Board notes that the veteran currently has the maximum 
schedular rating under the old criteria (40 percent, minus 
the 10 percent for prior pain), effective as of the date of 
his initial award.  This is representative of a severe degree 
of disability, with loss of lateral motion with 
osteoarthritic changes shown on x-ray.  See September 1994 x-
ray report and July 1997 VA examination.  

The RO and the Board have considered whether the record 
raises the matter of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1).  38 C.F.R. § 3.321(b)(1) applies when the 
rating schedule is inadequate to compensate for the average 
impairment of earning capacity for a particular disability.  
The Board has reviewed the record as a whole, to include VA 
spine examinations dated in July 1997, March 1998, January 
1999, February 2002, May 2004, and April 2005, as well as 
concurrent VA outpatient clinical treatment records.  In 
addition, the Board has reviewed various private examination 
reports, magnetic resonance imaging (MRI) scan studies, and 
x-ray findings.  There is no competent evidence that the 
disability at issue causes marked interference with 
employment or requires frequent hospitalizations or otherwise 
produces unrecognized impairment suggesting extraschedular 
consideration is indicated. 

With respect to staged ratings under Fenderson, supra, the 
Board notes that the veteran has met the maximum schedular 
criteria at all times during the appeal. Therefore, there is 
no need for a staged rating.

Analysis - New Criteria

Effective from September 26, 2003, disabilities of the 
thoracolumbar spine are to be rated under the General Rating 
Formula for Diseases and Injuries of the Spine.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2004).  Under 
that rating formula, a 20 percent rating is warranted if 
forward flexion of the thoracolumbar spine is greater than 30 
degrees but not greater than 60 degrees; or if the combined 
range of motion of the thoracolumbar spine is not greater 
than 120 degrees; or if there is muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal spine 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  A 40 percent rating is assigned for forward 
flexion of the thoracolumbar spine to 30 degrees or less; or 
if there is favorable ankylosis of the entire thoracolumbar 
spine.  A 50 percent rating is warranted for unfavorable 
ankylosis of the entire thoracolumbar spine, where a 100 
percent rating is warranted for unfavorable ankylosis of the 
entire spine.  "Unfavorable ankylosis" is defined, in 
pertinent part, as a condition in which the spine is fixed in 
flexion or extension.  See id., Note (5).  

These criteria are to be applied irrespective of whether 
there are symptoms such as pain (whether or nor it radiates), 
stiffness, or aching in the affected area of the spine, id., 
and they "are meant to encompass and take into account the 
presence of pain, stiffness, or aching, which are generally 
present when there is a disability of the spine."  68 Fed. 
Reg. at 51,455 (Supplementary Information). 

Notes appended to the new rating formula for diseases and 
injuries of the spine specify that, for VA compensation 
purposes, normal forward flexion of the thoracolumbar spine 
is zero to 90 degrees, extension is zero to 30 degrees, left 
and right lateral flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 30 degrees.  Id., Note 
(2).  Provided, however, that, in exceptional cases, an 
examiner may state that because of age, body habitus, 
neurologic disease, or other factors not the result of 
disease or injury of the spine, the range of motion of the 
spine in a particular individual should be considered normal 
for that individual, even though it does not conform to the 
normal range of motion generally recognized by VA.  Id., Note 
(3).  

Further, the term "combined range of motion" refers to 
"the sum of the range of forward flexion, extension, left 
and right lateral flexion, and left and right rotation;" 
provided, however, that the aforementioned normal ranges of 
motion for each component of spinal motion, as recognized by 
VA, are the maximum that can be used for calculation of the 
combined range of motion, and each range of motion 
measurement is to be rounded to the nearest five degrees.  
Id., Notes (2) and (4).

The veteran is currently rated at the 40 percent level (minus 
the 10 percent for prior pain), indicative of forward flexion 
of the thoracolumbar spine to 30 degrees or less.  VA 
examination in April 2005 confirms forward flexion to 20 
degrees. 

In this case, for the veteran to qualify for the higher (50 
percent) rating, there must be evidence of unfavorable 
ankylosis of the entire thoracolumbar spine.  The Board has 
reviewed the record, with special attention to the evidence 
subsequent to the effective date of the new criteria.  At no 
point during the veteran's appeal has such a finding of 
ankylosis been made referable to the veteran's spine.  Though 
the veteran's range of motion has been limited to varying 
degrees since 1997, his spine has never been fixed in flexion 
or extension.  Therefore, his disability picture has not been 
so severe as to warrant a higher evaluation under the new 
criteria.  

The Board has considered all other potentially applicable 
diagnostic codes.  Specifically, it must be noted that the 
evidence does not show that the veteran has intervertebral 
disc syndrome (IDS), such as to warrant consideration of his 
disability under the old Diagnostic Code 5293 or the new 
Diagnostic Code 5243.  No medical professional has ever 
diagnosed disc disease, nor are the findings in the evidence 
representative of disc disease.  For example, a January 2005 
magnetic resonance imagining (MRI) scan was negative for 
nerve root compression and a January 2005 electromyograph 
(EMG) study did not show any evidence of radiculopathy.  
There is also no evidence of fractured vertebrae, or 
ankylosis, that would support an evaluation under the 
criteria of Diagnostic Codes 5285, 5286, or 5289, 
respectively.  See 38 C.F.R. § 4.71a (2002).  

Following a review of the available evidence in this case, 
and the applicable laws and regulations, it is the Board's 
conclusion that the preponderance of the evidence is against 
the assignment of an evaluation in excess of 30 percent for 
the veteran's lumbosacral facet syndrome with degenerative 
joint disease, whether under the "old" or "new" criteria. 


ORDER

Entitlement to an evaluation in excess of 30 percent for the 
veteran's lumbosacral facet syndrome with degenerative joint 
disease is denied.


	                  
_________________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


